Order entered March 15, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00163-CV

                       JOHN THOMAS, M.D., ET AL., Appellants

                                             V.

                            BIOTE MEDICAL, LLC, Appellee

                     On Appeal from the 191st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-18-09503

                                         ORDER
       Before the Court is appellants’ March 14, 2019 unopposed motion for extension of time

to file a brief. We GRANT the motion and extend the time to April 18, 2019.


                                                    /s/   KEN MOLBERG
                                                          JUSTICE